DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-12 are pending in the application.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1-8 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
5.	The claimed limitations “the watercraft” (claims 1 and subsequent dependent claims, and claim 7; independent claim 1 first recites “ship or other watercraft” so consistent language must be used throughout the dependent claims), “the direction” (claim 5) and “the ship” (claim 12; independent claim 12 first recites “ship or other watercraft” so consistent language must be used throughout the dependent claims) lack sufficient antecedent basis in the claims.
Allowable Subject Matter
6.	Claims 9-11 are allowed.
7.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
8.	Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
9.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.
The prior art references disclose fin stabilizers and anti-roll fin systems for ships and watercraft.

11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
3/22/2021